TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00326-CV


                                   R. P. and M. J., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
     NO. 308924, THE HONORABLE CHRISTOPHER L. CORNISH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants R. P. and M. J. filed their notice of appeal on July 14, 2021. The

appellate record was complete on July 22, 2021, making appellants’ brief due on August 11, 2021.

On August 11, 2021, counsel for appellants filed a motion for extension of time to file

appellants’ brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Edith S. Kohutek to file

appellants’ brief no later than August 23, 2021. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.

               It is ordered on August 16, 2021.



Before Justices Goodwin, Baker, and Smith